No. 04-02-00160-CV
IN RE Michael G. BROWN, M.D.
Original Mandamus Proceeding
Arising from the 410th Judicial District Court, Montgomery County, Texas 
Trial Court No. 01-02-00811-CV
Honorable K. Michael Mayes, Judge Presiding

PER CURIAM
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice		
Delivered and Filed:	October 16, 2002
PETITION FOR WRIT OF MANDAMUS DISMISSED
	On October 1, 2002, relator filed an unopposed motion to dismiss this mandamus proceeding.
We GRANT the motion, and dismiss the petition for writ of mandamus.
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH